Citation Nr: 9915955	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  93-03 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for defective vision.

3.  Entitlement to service connection for a testicular 
disorder. 

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and S. T. 


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to April 
1970.  The veteran also had reserve service from 1970 to 
December 1991 which included periods of active duty for 
training and inactive duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1991 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for defective hearing, defective vision, a testicular 
disorder, and PTSD.

In August 1993, the veteran sought service connection for 
cellulitis.  The RO has not addressed this issue and it is 
referred to the RO for adjudication.  

In the January 1993 informal hearing presentation and in the 
February 1999 brief in support of the veteran, the 
representative indicated that the veteran was seeking service 
connection for tinnitus.  The RO has not addressed this issue 
and it is referred to the RO for appropriate action.  

In the introduction of the November 1994 remand, the Board 
referred the issues of entitlement to service connection for 
hemorrhoids to the RO for appropriate action.  It does not 
appear that the RO addressed this issue and it is again 
referred to the RO for prompt action.  




In November 1994, this matter was remanded to the RO for 
further development, to include obtaining service medical and 
personnel records, obtaining additional private treatment 
records, obtaining medical records associated with the 
veteran's employment, obtaining additional information 
regarding the veteran's claimed stressors which allegedly 
caused PTSD, attempting to verify the claimed stressors, and, 
if deemed necessary, affording the veteran a VA psychiatric 
examination. 

By rating decision dated in September 1992, the RO denied 
entitlement to service connection for a skin disorder on a 
direct basis.  The veteran did not timely appeal that 
decision.  Also in the September 1992 rating decision, the RO 
stated that the issue of entitlement to service connection 
for a skin disorder claimed as a residual of Agent Orange 
exposure would be deferred pending regulatory guidelines.  
The veteran was informed of this determination in October 
1992.  It does not appear that that matter was ever 
adjudicated.  Thus it is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran currently has hyperopic astigmatism with 
early presbyopia and slight decrease in visual acuity without 
evidence of ocular pathology; there is no competent evidence 
that relates any current eye disorder to a service-related 
disease or injury.   

2.  Bilateral hearing disability was first shown by competent 
medical evidence in December 1976, not during active duty or 
a period of training duty.  There is no competent evidence 
that the hearing disability in either ear is of service 
origin or is otherwise related to service.  





3.  No competent evidence has been submitted that links any 
current testicular disorder to service or any incident 
therein.

4.  The claim for service connection for PTSD is plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for defective vision 
(due to refractive error) is denied for lack of entitlement 
under the law upon which relief may be granted.  38 U.S.C.A. 
§§ 1110 (West 1991); 38 C.F.R. §§ 3.303(c), 4.9 (1998); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

2.  The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim for service connection for a 
testicular disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a).

4.  The veteran's claim for service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that, at the November 1965 
pre-induction examination, the veteran reported that he had 
not had eye or ear trouble and that he had worn glasses.  The 
examiner reported that the veteran's ears, drums, eyes, 
pupils, and ocular motility were normal and that 
ophthalmoscopic and genitourinary 


system examinations were normal.  It was noted that the 
veteran had defective near and distant vision.  Right eye 
distant vision was 20/100 corrected to 20/50, left eye 
distant vision was 20/70 corrected to 20/30, right eye near 
vision was J-12 corrected to J-8, and left eye near vision 
was J-10 corrected to J-4.  Whispered voice testing revealed 
that hearing was 15/15 in each ear.  Audiometric examination 
showed pure tone thresholds at 500, 1000, 2000, 3000, and 
4000 Hertz of 15, 10, 10, 10, and 25 decibels in the right 
ear, respectively, and 15, 10, 10, 15, and 10 decibels in the 
left ear, respectively.  (Because these results of 
audiometric testing were obtained prior to October 31, 1967, 
the results have been converted from ASA to ISO units.)  His 
physical profile was 2 for eyes and the summary of defects 
and diagnoses included defective distant and near vision. 

On February 7, 1966, when the veteran was examined upon 
reporting for recruit training, right eye vision was 20/40 
corrected to 20/25 and left eye vision was 20/40 corrected to 
20/20.  In June 1966, he was treated for nonspecific 
urethritis and, in April 1967, he was treated for a chancroid 
lesion on his penis.  When he was seen in August 1967 for a 
complaint of a bulge in the right inguinal area, he was noted 
to have no interruption of the genitourinary path and no 
testicular abnormality.  An October 1967 surgery clinic 
record shows that examination revealed no hernia.  A December 
1967 treatment record from the optometry clinic and 
ophthalmic service unit shows that the veteran incurred a 
brain concussion when he was in the fifth grade and that his 
vision was not correctable to 20/20.  Treatment records dated 
from December 1968 to January 1969 and from December 1969 to 
February 1970 show that he was treated for urethritis, acute, 
due to gonococcus; "N. Gonorrhea;" questionable urinary 
tract infection; and recurrence of gonococci urethritis.  

The March 30, 1970, discharge examination report reveals that 
his ears, drums, eyes, pupils, and ocular motility were 
normal and that ophthalmoscopic and genitourinary 
examinations were normal.  Hearing was reported as 15/15, 
bilaterally, on whispered voice testing.  Right eye distant 
vision was 20/50 corrected to 20/40, left eye distant vision 
was 20/30 corrected to 20/30, near vision of both eyes was 
20/40 corrected to 20/40.  In the space for summary of 
defects and diagnoses, the examiner wrote "none."  The 
veteran was referred to the optometry clinic for refraction 
and visual acuity findings were essentially the same as 
reported at the discharge examination except that near vision 
in the left eye was corrected to 20/30 instead of 20/40.  In 
April 1970, the veteran complained that his distant vision 
was blurred and it was noted that he had a history of a brain 
concussion as a child.  Right eye uncorrected distant vision 
was 20/60 corrected to 20/40, left eye uncorrected distant 
vision was 20/30 corrected to 20/25, and near vision was 
corrected to 20/40 on the right and 20/25 on the left.  In 
the blank next to "cover test," the examiner noted 
"ortho/const R exotropia @ P.P."  Ophthalmoscopy was within 
normal limits. 

The veteran's DD Form 214N, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he had three 
years and eleven months of foreign and/or sea service.  His 
specialty number and title was "GMG - 0000" and the related 
civilian occupation and D.O.T. Number was "632 - Ordnance 
Mechanics."  Service personnel records show that he served 
on the USS Luzerne County (LST-902) and on the USS Estes 
(AGC-12) and that his last duty assignment was Assault Craft 
Unit One at the Naval Station in San Diego, California.  The 
personnel records show that he had reserve service from 1970 
to December 1991 which included periods of active duty for 
training and inactive duty for training.  

The medical records from the veteran's reserve service show 
that, in numerous reports of medical history, he reported 
that he had never had eye trouble, ear trouble, or hearing 
loss and that he had worn glasses or contact lenses.  
However, in October 1971, he reported that he had had color 
blindness; in December 1976 and October 1990, he reported 
that he had had a head injury as a child for which he was 
hospitalized and it was noted that he had fractured his skull 
at age nine; and, in October 1984, October 1985, October 
1986, and October 1987, he stated that he had had eye trouble 
and had been treated at private hospitals for electrical 
shock burns to his forearms and groin muscles in 1981 and for 
circumcision correction in 1985.  Additionally, in May 1979, 
he sought treatment and reported that he experienced vertigo 
upon deep inhalation; there was no relevant diagnosis.  The 
veteran was not on active duty for training at the time of 
any of the aforementioned reports.  The only times that he 
was on inactive duty for training during the aforementioned 
reports was in October 1984 and possibly in October 1986.  

At every one of the numerous annual physical examinations of 
record, the examiners noted that the ears, drums, eyes, 
pupils, and ocular motility were normal and that 
ophthalmoscopic and genitourinary examinations were normal.  
Some examiners noted that there was a left ear scar described 
as a notch scar; however, each of these examiners reported 
that the ears and drums were normal.  The reserve medical 
records include no findings of color blindness and several 
examiners reported that he had passed testing for color 
vision with scores ranging from 12 out of 15 to 15 out of 15.  
Testing of the veteran's visual acuity continued to show that 
the veteran had defective vision and that his vision was not 
corrected to 20/20.  The October 1984 and October 1985 
examiners noted "none" in the section for summary of 
defects and diagnoses and the October 1985 examiner noted 
that no gross defects were noted.  The October 1986 and 
October 1987 examiners stated that his reported eye problem 
consisted of a childhood injury to his right eye and 
noncorrectable deficit, that he had had a head injury as a 
child with loss of consciousness and a concussion, and that 
the reported disorders for which he was hospitalized were not 
considered disqualifying.  

In December 1976, not during a period of active or inactive 
duty for training, pure tone thresholds at 500, 1000, 2000, 
3000, and 4000 Hertz were 40, 10, 25, 65, and 75 decibels in 
the right ear and 35, 25, 25, 80, and 75 decibels in the left 
ear.  In March 1978, during a period of active duty for 
training, pure tone thresholds at 500, 1000, 2000, 3000, and 
4000 Hertz were 15, 15, 15, 65, and 60 decibels in the right 
ear and 10, 10, 15, 75, and 75 decibels in the left ear.  An 
undated record shows that the veteran reported that he had 
had a previous hearing test in October 1976 (which was not 
during a period of active or inactive duty for training), 
that he had never had trouble hearing, that he had had 
exposure to gun fire "12 years," and that he had worked in 
a noisy industry "six years."  It was noted that he had 
been issued and was wearing hearing protection.  October 1984 
and October 1985 physical examination reports show that 
whispered voice hearing test was within normal limits.  

During a period of active duty for training in May 1990, 
audiometric testing revealed that pure tone thresholds at 
500, 1000, 2000, 3000, and 4000 Hertz were 15, 15, 50, 60, 
and 65 decibels in the left ear and 15, 15, 35, 75, and 75/80 
decibels in the right ear.  A treatment record dated later in 
May 1990 and still during a period of active duty for 
training shows that the veteran had auditory discrimination 
complaints in noisy environments and that he denied having 
any otalgia or vertigo.  The examiner noted that there was 
moderate to severe sensorineural hearing loss at and above 
2000 Hertz, and mild to severe sensorineural hearing loss at 
and above 2000 Hertz in the right ear.  The assessment was 
high frequency sensorineural hearing loss, bilaterally, 
greater in the right ear.  It was recommended that he have a 
hearing acuity evaluation through his private insurance or at 
a VA facility.  During a period of active duty for training 
in April 1991, the veteran reported a history of hearing loss 
which was documented by audiograms.  It was noted that he was 
a reservist and that he had attempted to obtain hearing aid 
from a VA hospital without success.  The assessment included 
hearing loss.  Later in April 1991 (still during the period 
of active duty for training), a form referring the veteran to 
a VA hospital for an evaluation was prepared by a Naval 
Reserve physician assistant who noted that the veteran had a 
long history of decreased hearing bilaterally with 
progressiveness and that his "hearing" was detected on his 
active duty for training.  The provisional diagnosis was 
bilateral high frequency hearing loss.

The record reflects that in October 1971, September 1972, and 
October 1973 the veteran was determined to by physically 
qualified for annual purposes in the United States Naval 
Reserve for a period of one full year to perform all the 
duties of his rate at sea and on foreign shore.  In July 
1973, physical examination revealed no significant changes in 
physical condition since his annual physical examination and 
he was found to be physically qualified for active duty for 
training.  In April 1980, April 1981, May 1982, and May 1985 
he was determined to be physically qualified for active duty 
for training with no change in physical condition since the 
last complete physical examination.  In an April 1986 signed 
statement, he indicated that there had been no significant 
change in his physical condition since his last complete 
physical examination.  In May 1986, he was determined to be 
physically qualified for active duty for training.  In April 
1987 and April 1988, he reported that there had been no 
significant change in his physical condition since his last 
complete physical examination.  In July 1989, he was found to 
be physically qualified for active duty for training.  In 
April 1990, he certified that there had been no significant 
change in his physical condition since his last physical 
examination.  He was examined additional times and found 
physically qualified for active duty for training and release 
from active duty for training.  

In June 1979, May 1985, May 1986, May 1987, and August 1988, 
the veteran signed statements certifying that there had been 
no adverse change in his physical condition during his period 
of active duty for training.  In a May 1990 signed statement, 
he reported that there had been no adverse change in his 
physical condition during that period of active duty for 
training; however, he also referred to the May 1990 record of 
treatment for bilateral hearing loss.  

The reserve records also show that, in October 1971, the 
veteran reported that he was a stocker and cashier; in 
December 1976, he reported that he was a machine operator; in 
October 1985, he reported that his occupation was machine 
operator and product and wood refinishing; and, in October 
1986 and October 1987, he stated that his occupation was 
"machine operator production."

At a September 1990 VA Agent Orange examination, the veteran 
reported that he had had two head injuries at age seven which 
resulted in probable concussion and questionable visual 
impairment.  In the section for medical history, it was noted 
that he wore glasses and changed his prescription every one 
to two years and that he had decreased hearing which was 
worse on the right and had been evaluated in the Naval 
Reserve.  He reported that, since service, he had worked as a 
machine operator, carpenter, painter, landscaper, and 
equipment operator.  Genitourinary history was noted to be 
within normal limits and examination of the genitalia, 
including the testes, was normal.  Examination revealed that 
extraocular movements were full, and that the eyelids, 
conjunctivae, corneas, sclerae, lens, and fundi were normal.  
The pupils were reactive to light and accommodation.  The 
examiner noted that the external ear was normal, that the 
canals and drums were intact and clear, that air conduction 
was greater than bone conduction bilaterally, and that Webber 
did not lateralize.  The diagnoses included complaints of 
decreased hearing - normal Webber and Rinne, and history of 
head trauma times two as a child.  

In an October 1991 letter, R. A. Copeland, O.D., of 
Wyomissing Optometric Center, Inc., stated that the veteran 
had been treated at that facility since 1983 for routine 
optometric care.  It was noted that the veteran's last vision 
examination was in January 1990, that his chief symptom at 
that time was blurred near vision, and that his distance 
vision seemed to be okay at that time.  Dr. Copeland reported 
that the veteran had been in a car accident in December 1989 
and his glasses had been smashed.  Vision analysis and 
refraction indicated that there was a slight change in the 
veteran's prescription and that, with that change, he had 
vision of 20/40 in the right eye and 20/25 in the left eye 
and 20/25 for both eyes together.  He had J1 vision for each 
eye individually and both eyes together with his bifocal 
prescription.  Internal and external examination for 
pathologic conditions revealed a normal eye and there were no 
apparent eye pathologies present.  The veteran received a new 
prescription at the January 1990 appointment and failed to 
return for a January 1991 appointment.  

February 1992 treatment records from B. S. Schultz, M.D., 
show that he treated the veteran on two occasions and that 
the veteran reported that he had had trauma to the perineum 
dating back to his active military service when he slipped 
and hit an upright stanchion.  It was noted that the veteran 
currently worked as a heavy equipment operator.  The veteran 
reported that both testes were sensitive and pointed to the 
area of pain up in the intercrural area on the left side.  
Dr. Schultz reported that examination revealed that the 
veteran had an atrophic left testicle, a grade III left 
varicocele which was probably the cause of the atrophy, and 
tenderness along the adductor tubrical on the left side.  
There was no hernia or masses in the groin.  The initial 
impression was that the veteran would not need an operation 
and that his urinary sediment findings were consistent with a 
non-bacterial prostatitis.  Dr. Schultz reported that an 
"ivp" was perfectly normal.  Dr. Schultz stated that the 
veteran had degenerative arthritic changes in the lumbosacral 
left hip areas with sclerosis around the left hip and that he 
thought that a lot of the pain that the veteran had in his 
left groin was really from his hip.  It was noted that the 
veteran had a varicocele which Dr. Schultz did not think had 
any significance, but that it could have accounted for the 
mild to moderate atrophy of the left testis.  Dr. Schultz 
stated that an ultrasound of both testicles showed no 
evidence of intrascrotal masses and that a urogram with 
tomography was normal.  Dr. Schultz indicated that he 
informed the veteran that there was no evidence of testicular 
cancer and that nothing in his urinary tract needed 
correction. 

At the June 1992 VA examination of the testes, the veteran 
reported a history of trauma to the groin while on active 
duty.  He complained of chronic left testalgia, a "wart" on 
his scrotum, difficulty ejaculating, and left leg numbness in 
the groin area and muscle tightening up.  It was noted that 
there were negative stones, negative urinary tract infection, 
and positive venereal disease - gonorrhea.  The veteran 
denied voiding complaints of nocturia, dysuria, hematuria, 
frequency, or urgency.  He reported having a good stream and 
denied impotence.  There were no lesions and no obvious 
varicocele.  The testes were descended, and the left testis 
was tender to palpation.  Other findings were normal.  The 
diagnosis was left testalgia; history of trauma to groin 
versus history of varicocele.  The examiner recommended 
various studies including a testicular ultrasound to rule out 
varicocele and masses; the results of any such study, if 
performed, are not of record.  At the June 1992 VA 
examination of the skin, the veteran reported that he had had 
soreness of his anogenital area since injuring the area in an 
accidental fall off of a ladder aboard ship in service in 
1967 or 1968.  He also stated that his "crotch was torn 
open" leaving a skin flap that continued to bother him to 
the resent.  The examiner noted that the veteran had worked 
in construction for over 20 years.  There was no relevant 
diagnosis.

At the June 1992 visual examination, the veteran complained 
of decreased near vision.  The examiner stated that the 
veteran reported no other ocular symptoms and had no history 
of any previous ocular problems.  Uncorrected right eye 
visual acuity was 20/200 for near vision and 20/100 for 
distance vision.  Corrected right eye visual acuity was 20/30 
for both near and distance vision.  Uncorrected left eye 
visual acuity was 20/200 for near vision and 20/100 for 
distance vision and corrected left eye visual acuity was 
20/30 for near vision and 20/25 for distance vision.  It was 
noted that he had no reports of diplopia and that extraocular 
muscle function was normal.  The examiner reported that no 
visual field defects were suspected and that Goldmann visual 
field testing showed no abnormalities.  Slit lamp examination 
showed that lids and lashes were clear; conjunctiva and 
sclera were white and quiet; cornea was clear in each eye; 
the anterior chamber was deep and quiet; the iris was normal 
in each eye; and the lens was clear in each eye.  Dilated 
fundus examination revealed cup to disk ration of 30 percent 
in each eye; retinal vessels were normal; the macula was 
clear in each eye; and the peripheral retina was within 
normal limits.  The diagnosis was hyperopic astigmatism with 
early presbyopia and slight decrease in visual acuity without 
evidence of ocular pathology.  

The June 1992 VA audiological examination report shows that 
the veteran complained of progressive hearing difficulty.  He 
reported that he had a history of occupational noise exposure 
but that he wore ear protection during the 17 years that he 
worked in that vocation.  Pure tone right ear air conduction 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 
10, 30, 80, and 80 decibels with a four frequency average of 
50 decibels.  Pure tone left ear air conduction thresholds at 
500, 1000, 2000, 3000, and 4000 Hertz were 20, 10, 50, 60, 
and 65 decibels with a four frequency average of 46 decibels.  
Speech recognition scores were 88 percent in the right ear 
and 96 percent in the left ear.  The examiner reported that 
the veteran exhibited hearing essentially within normal 
limits through the speech frequencies accompanied by severe 
high frequency sensorineural hearing loss in the right ear 
and hearing within normal limits through 1500 Hertz 
accompanied by moderately severe sensorineural loss through 
the remaining frequencies in the left ear.  Stenger was 
negative at 2000 Hertz and acoustic immitance testing 
revealed adequate middle ear functioning bilaterally.  It was 
noted that the veteran should benefit form binaural 
amplification.  At the June 1992 VA psychiatric examination, 
he reported that he had worked for the past 23 months as an 
equipment operator and that he still enjoyed "going out and 
shooting."  

At the May 1993 hearing before a member of the Board in 
Washington, D.C. (Central Office Hearing), the veteran and 
the representative asserted that the veteran had combat 
service in Vietnam.   Hearing Transcript (Tr.) at 6-15.  They 
also reported that, during the veteran's reserve service, a 
medical corpsman went berserk and threw a lot of the records 
overboard.  Tr. at 3, 5, 6.  The veteran testified that he 
began his reserve service approximately 45 days after 
separation from active duty, and was assigned to a destroyer, 
the USS Ellison in the Philadelphia Naval Shipyard, and that 
from 1977 or 1978 until he retired he was assigned to SIMA 
(Ships in Port Maintenance Activity) in Philadelphia .  Tr. 
15-24.  He stated that his hearing loss was caused by noise 
exposure in service, particularly during his combat service, 
and that audiograms show that his hearing decreased during 
service.  He reported that he was a gunner's mate and small 
arms technician in service and operated 50 caliber and 20 
millimeter guns.  The representative noted that an Army 
survey/study showed that over 500,000 Vietnam veterans from 
the Army who were subjected to small arms fire had serious 
hearing loss.  The representative emphasized that the veteran 
was not given a hearing test when he was discharged from 
active duty.  The veteran reported that he had not been seen 
by a private audiologist but that the reserves sent him to 
the nearest VA facility where he underwent audiological 
examination and it was recommended that he get hearing aids.  
He testified that he had had an audiology evaluation on April 
1, 1970, and that he would submit those records.  He 
testified that after service he worked as a store clerk, as a 
machine operator for 17 years until approximately 1988 or 
1989, as a frozen food manager, receiving clerk, and night 
stocker for two markets, and currently as an equipment 
operator.  Tr. at 24-27, 32.  

The veteran also testified that he had been exposed to 
"flash points" during his service in Vietnam consisting of 
explosions and brilliant light in the darkness, assisted in 
fire watches, and welded steel and metal.  He believed that 
this caused his vision problems.  He testified that his eyes 
had continuously worsened since service and that every year 
or so he needed new glasses.  When asked if he felt that he 
had an eye disease or whether it was just that his visual 
acuity was getting worse, he responded that his visual acuity 
had become worse and that when his prescription was changed 
he could see all right again.  He testified that he wore 
glasses prior to service.  Tr. at 28-29.  He reported that he 
had testicular problems on two occasions in service.  He 
stated that he strained his testicle when lifting a 40 
millimeter gun barrel off the deck and the doctor thought 
that he had "herniated" himself.  He stated that he went to 
sick bay and was told that he might need surgery, but that it 
seemed to go away by itself.  He also asserted that, during 
active service, he fell down a ship's ladder hit the rail 
alongside the ladder, and tore his testicle.  He stated that, 
since his inservice testicular injuries, he had had chronic 
left side, hip, and groin area pain.  He asserted that he 
reported these problems during his reserve examinations and 
that he had urinary problems but no doctor had determined the 
cause of this.  Tr. at 3, 29-32.  S. T. testified regarding 
the issue of entitlement to service connection for PTSD.  

Pertinent Law and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty in 
the active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Where a veteran served ninety 
days or more during a period of war or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, including sensorineural hearing loss, 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  
Service-connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred in line of duty.  
38 U.S.C.A. 101(24) (West 1991 & Supp. 1998); 38 C.F.R. 
3.6(a) (1998).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132 
(West 1991), 38 C.F.R. § 3.304(b) (1998).  Under the 
provisions of 38 U.S.C.A. § 1153 (West 1991) and 38 C.F.R. 
§ 3.306 (1998), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut a 
presumption of aggravation where a pre-serve disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  This regulation further provides that 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id.  Moreover, in Hunt v. Derwinski, 
1 Vet. App. 292 (1991), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") determined that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted with the symptoms, is 
worsened.  Hunt, at 296.

The threshold for normal hearing is from zero decibels to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Hearing loss, however, does not constitute a disability for 
VA purposes until the requirements of 38 C.F.R. § 3.385 
(1998) have been met.  Service connection for impaired 
hearing shall be established when the auditory threshold for 
any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 
percent.  38 C.F.R. § 3.385.  The Court has held that the 
provisions of 38 C.F.R. § 3.385 prohibit the award of service 
connection for hearing loss where audiometric test scores are 
within the established limits.  Hensley, at 158.  In Hensley, 
the Court also held that a failure to meet the criteria of 38 
C.F.R. § 3.385 at separation from service does not 
necessarily bar service connection for hearing loss; a 
veteran may establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley at 159-
160.

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
Mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  
38 C.F.R. § 4.9.  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See  Savage; Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Id.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of such service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991), 
38 C.F.R. § 3.304(d) (1998).  The term "service connection" 
refers to proof of incurrence or aggravation of disease or 
injury in service, rather than to the legal standard for 
entitlement to payments for disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  38 U.S.C.A. § 1154(b) addresses the 
question of whether a particular disease or injury was 
incurred or aggravated in service, not the questions of 
whether there is a current disability or whether there is a 
nexus to service which both require competent medical 
evidence.  Id at 507; see Collette v. Brown, 82 F.3d 389 
(1996).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Analysis

The record contains copies of numerous service medical 
records from the veteran's active and reserve service.  The 
RO requested the service medical records on numerous 
occasions, most recently in June 1997, from various official 
sources including the National Personnel Records Center, the 
Department of the Navy, the Naval Reserve Personnel Center in 
New Orleans, Louisiana, and the Naval Reserve Center at the 
Naval Base in Philadelphia, Pennsylvania.  Several times the 
RO also requested that the veteran provide all service 
medical records in his possession, and in July 1992, the RO 
asked him to contact his reserve unit to ensure that RO's 
request for his service medical records had been received and 
that a response was sent as soon as possible.  

In an April 1996 statement in support of claim, the veteran 
reported that he did not have any original service medical 
records in his possession and that he had already submitted 
copies of the medical records that he did have.  At the May 
1993 Central Office Hearing, the representative asserted that 
a hospital corpsman went berserk during the veteran's reserve 
service and threw a lot of records overboard.  Tr. at 3.  
Nevertheless, as noted, the claims file contains photocopies 
of extensive service medical records for both active and 
reserve service, and there are no obvious time gaps in those 
records.  However, the Board is aware of the heightened 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule when there are missing 
records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Defective Vision

The veteran is seeking service connection for defective 
vision.  He testified that he had been exposed to "flash 
points" during his service in Vietnam as a result of 
explosions and brilliant light in the darkness, assisting in 
fire watches in Vietnam, and welding steel and metal in 
service.  He asserted that these "flash points" and 
activities caused his vision problems and that his eyesight 
had continuously worsened since service.  He has stated that 
he must get stronger prescription lenses every 12 to 18 
months and that his vision is deteriorating far faster than 
that of other people with vision problems.  

The record reflects that the veteran had defective vision 
when he entered service as shown in the November 1965 
induction examination and he has testified he wore glasses 
prior to service.  The service medical records show that the 
veteran was seen for decreased vision and given new 
prescriptions.  At the March 30, 1970, discharge examination, 
the examiner noted that the veteran's eyes, pupils, and 
ocular motility were normal and that ophthalmoscopic 
examination was normal. Thus, no eye disease or injury was 
shown at that time, although at the discharge examination and 
at a subsequent April 1970 eye examination, the veteran was 
shown to have decreased vision and the April 1970 examiner 
noted "ortho/const R exotropia @ P.P."  The veteran's 
vision was not correctable to 20/20 at service entrance, 
during service, or at discharge and the veteran reported a 
pre-service head injury and concussion.  

The veteran's reserve medical records and the September 1990 
VA Agent Orange examination show that he continued to have 
decreased vision which was not correctable to 20/20.  
Although in October 1971, he reported that he had color 
blindness, the medical records do not document that he has 
color blindness.  It is also noted that numerous 
ophthalmoscopic examinations during his reserve service were 
normal.  

Dr. Copeland's October 1991 report shows that veteran's chief 
symptom at his most recent January 1990 examination was 
blurred near vision; however, internal and external 
examination for pathologic conditions revealed normal eyes.  
The June 1992 VA examiner noted that the veteran complained 
only of decreased near vision and that the diagnosis was 
hyperopic astigmatism with early presbyopia and slight 
decrease in visual acuity without evidence of ocular 
pathology.  

Therefore, the record shows that the only current eye 
disorder consists of defective vision and hyperopic 
astigmatism with early presbyopia without evidence of ocular 
pathology.  Although the veteran asserts that his vision has 
decreased at an accelerated rate due to service and exposure 
to "flash points" therein, he is not shown to be qualified 
to express an opinion as to medical etiology.  Espiritu v. 
Derwinski,  2 Vet. App. 492 (1991).  The record includes no 
competent evidence or opinion than the veteran has any eye 
disease or injury related to service or that his pre-existing 
defective vision was aggravated by service.  In the absence 
of superimposed disease or injury, service connection may not 
be allowed for refractive error of the eyes, including 
myopia, presbyopia and astigmatism, even if his visual acuity 
decreased in service, as this is not a disease or injury 
within the
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, 
Part VI, Subchapter II, para. 11.07.  Therefore, entitlement 
to service connection for refractive error on the basis of 
incurrence or aggravation in service is not permitted by law; 
thus, entitlement to service connection for refractive error 
must be denied.  38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

The Board notes that the veteran asserts that he had combat 
service in Vietnam and that 38 U.S.C.A. § 1154(b) might be 
applicable.  However, service connection for refractive error 
of the eyes, which includes presbyopia and astigmatism, is 
not permitted by law and the record shows that the veteran 
has no current eye disorder other than refractive error.  As 
38 U.S.C.A. § 1154(b) can only support a finding that a 
veteran had a disorder or injury in service, this law cannot 
possibly provide the basis for well grounding the veteran's 
claim for service connection for defective vision.  See 
Caluza; Collette; Arms v. West, 12 Vet App 188 (1999).

The veteran and S. T. testified that the veteran had been 
treated by optometrists, Drs. Anderson and Landow, who told 
him to just keep coming back for corrective lenses when he 
felt that he needed them.  Tr. at 28.  Treatment records have 
not been obtained from these doctors.  However, the veteran 
has not indicated that he was treated for anything other than 
refractive error; thus an attempt to obtain these records is 
not necessary.  

Hearing Loss

The veteran asserts that the service medical records show 
that his hearing clearly deteriorated during service and that 
his hearing loss is the result of noise exposure in service, 
such as guns and explosives. 

The veteran has a current bilateral hearing loss 
"disability" pursuant to the provisions of 38 C.F.R. 
§ 3.385, first shown by the record in December 1976 which was 
several years after active service and not during a period of 
active duty for training duty.  There is no competent medical 
evidence that the current bilateral hearing loss disability 
is related by incurrence or aggravation to his active service 
or reserve training duty.   

The results of the November 1965 pre-induction examination, 
after converting the results from ASA to ISO units, reveal 
that the veteran had right ear hearing loss at 4000 Hertz, as 
defined in Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
However, this hearing loss did not constitute a disability 
for VA purposes under the requirements of 38 C.F.R. § 3.385.  
At the March 1970 discharge examination, whispered voice 
testing yielded results of 15/15 hearing bilaterally and 
audiological testing was not performed.  The service medical 
records from the veteran's period of active service include 
no evidence of worsening of the pre-existing right ear 
hearing loss as defined by Hensley, no evidence of left ear 
hearing loss as defined by Hensley, and no evidence 
whatsoever of hearing loss disability as required by 
38 C.F.R. § 3.385.  

The reserve service medical records include no evidence of 
complaints, findings, or diagnoses of hearing loss until 
December 1976, several years after active service and not 
during a period or active or inactive duty for training, when 
audiometric testing showed bilateral hearing loss disability.  
38 C.F.R. § 3.385.  At that time pure tone thresholds at 500, 
1000, 2000, 3000, and 4000 Hertz were 40, 10, 25, 65, and 75 
decibels in the right ear and 35, 25, 25, 80, and 75 decibels 
in the left ear.  

There is no competent evidence that the veteran's hearing 
loss disability was aggravated during a subsequent period of 
active duty for training.  There is also no competent 
evidence that the veteran's hearing loss disability was the 
result of an "injury" which was aggravated during a period 
of inactive duty for training.  Finally, there is no 
competent evidence of record which relates the veteran's 
hearing loss disability to his active duty, active duty for 
training, or inactive duty for training in any way.  In fact, 
the only evidence relating the hearing loss to active service 
consists of the assertions by the veteran and his 
representative.  However, as noted above, they are not shown 
to be qualified to express an opinion as to medical etiology.  
See Espiritu.  Although an April 1991 treatment provider 
noted that the veteran had a long history of bilateral 
decreased hearing with progressiveness and that he was a 
drilling reservist whose "hearing was detected" during 
active duty for training, the veteran's service medical and 
personnel records clearly show that his hearing loss 
disability was first shown in December 1976, which was not 
during a period of active duty, active duty for training, or 
inactive duty for training.

Although hearing disability was again shown during periods of 
active duty for training after December 1976, audiometric 
examinations were not administered when the veteran entered 
and exited these periods of training duty, and there is no 
competent evidence that the hearing loss was aggravated by 
the periods of active duty for training which lasted 
approximately two weeks once a year or by any period of 
inactive duty for training.  In fact, in December 1976, 
October 1984, October 1985, October 1986, October 1987, and 
October 1988 reports of medical history, the veteran 
indicated that he had no history of hearing loss.  

It is noted that the veteran's employment following his 
active duty from February 1966 to April 1970 included at 
least 17 years of occupational noise exposure in jobs such as 
machine operator, product and wood refinisher, carpenter, and 
equipment operator.  It is also noted that an undated 
treatment record shows that the veteran had had 12 years of 
exposure to gun fire and that, at the June 1992 VA 
psychiatric examination, he reported that he "still enjoys 
going out and shooting."  Therefore, it appears that the 
veteran had significant civilian noise exposure after 1970, 
unrelated to any reserve training duty.  

In sum, there was no evidence of right or left ear hearing 
loss disability pursuant to 38 C.F.R. § 3.385 during active 
service from February 1966 to April 1970.  Hearing loss 
disability pursuant to 38 C.F.R. § 3.385 was first shown in 
December 1976 when the veteran was not in active service or 
on active or inactive duty for training.  There is no 
competent evidence that the hearing loss disability first 
shown in December 1976 was aggravated by any subsequent 
period of active or inactive duty for training.  Finally, 
there is no competent evidence that relates the veteran's 
current hearing loss disability to a period of active duty, 
active duty for training, or inactive duty for training.  
Therefore, the Board finds that entitlement to service 
connection for bilateral hearing loss must be denied as not 
well grounded.  See Caluza; Grottveit; 38 C.F.R. § 3.306.

The Board notes that a referral to a VA hospital for 
audiological examination was written in April 1991, while the 
veteran was on active duty for training, and the veteran 
testified that the VA facility performed an audiological 
examination and recommended that he get hearing aids.  A June 
1992 VA audiological examination report is of record and the 
June 1992 VA examiner stated that the veteran should benefit 
from binaural amplification.  It is not at all clear that the 
veteran underwent an earlier VA evaluation.  In that regard, 
the veteran referred only to two service audiograms in his 
notice of disagreement of August 1991.  The record also 
reflects that in April 1991 he had been scheduled for VA ear, 
hearing, eye and psychiatric examinations but failed to 
report.  In November 1991, he wrote to the RO stating that he 
had never received the letter to report for April 1991 VA 
examinations and asked that they be rescheduled.  The 
rescheduled examinations were accomplished in June 1992 and 
the reports are of record.  Thus, it does not appear that the 
veteran was given a VA audiological evaluation prior to that 
time.  

In his substantive appeal and Board hearing testimony, the 
veteran also asserted that he had had an audiology evaluation 
on April 1, 1970, and that he would submit the record.  There 
is no such record in the claims file.  However, April 1, 
1970, was during the veteran's period of active duty and, as 
noted above, the RO has adequately attempted to obtain the 
veteran's service medical records from all available sources.  

In regard to the veteran's claim of combat service in 
Vietnam, assuming without deciding that he did engage in 
combat against the enemy, the provisions of 38 U.S.C.A. 
§ 1154(b) addresses the question of whether a particular 
disease or injury was incurred or aggravated in service.  In 
this case, since hearing disability under 38 C.F.R. 3.385 was 
not shown until long after active service, there remains the 
question of a nexus to service.  Such requires competent 
medical evidence.  Therefore, 38 U.S.C.A. § 1154(b) could not 
possibly make the claim for service connection for bilateral 
hearing loss well grounded.  See Caluza; Collette.  

At the May 1993 Board hearing, the representative discussed a 
survey report from the Army Audiology and Speech Center at 
Walter Reed Army Hospital regarding the extent of hearing 
loss in the Army, noting that it showed that over 500,000 
Vietnam (Arm) veterans subjected to small arms fire had 
seriously impaired hearing loss.  This survey report is not 
of record; however, it could not possibly provide the 
evidence necessary for a well-grounded claim.  It is noted 
that medical treatise evidence can provide important support 
when combined with an opinion of a medical professional or 
when it discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least a plausible causality based upon objective 
facts."  Wallin v. West, 11 Vet. App., 509, 514 (1998).  
However, lacking in this case is competent evidence or 
opinion, based on the specific facts of the case, including 
the medical evidence of the veteran's hearing acuity, linking 
his hearing disability to service.  Additionally, the survey 
addressed Army, not Navy, veterans.  Accordingly, the survey 
does not afford a basis for well grounding the claim.  
Finally, it is noted that the veteran has referred in writing 
to and at his hearing to an April 1970 audiogram, which would 
have been during active service.  Although the veteran 
submitted evidence at the hearing and on other occasions, he 
has never submitted a copy of the claimed audiogram. 
Additionally, it is noted that in a Navy record of 
audiograms, an audiogram of November 1965 was listed as the 
baseline audiogram with ones of December 1976 and March 1978 
listed as monitoring audiograms; there is no mention of an 
April 1, 1970 audiogram.  

Testicular Disorder

The veteran has testified that he had had testicular problems 
on two occasions during active service.  He indicated that he 
strained his testicle when he lifted a 40 millimeter gun 
barrel off a deck and the doctor thought that he had 
"herniated" himself.  He stated that he went to sick bay 
and was told he might need surgery, but any hernia seemed to 
go away by itself.  He has reported that the second 
testicular injury occurred when he fell down a ship's ladder 
during active service, hit the rail alongside the ladder, and 
tore his testicle.  He reported that, since the inservice 
testicular injuries, he had had chronic left side, hip, and 
groin area pain and that he had reported these problems 
during his reserve examinations.  He also reported that he 
had urinary problems but that no doctor had determined the 
cause of this.  Tr.  29-32.  According to February 1992 
private treatment records and a June 1992 VA examination 
report, he reported that he incurred trauma to the perineum 
during his active military service when he slipped and hit an 
upright stanchion and that he fell off of a ladder on a ship 
in service in 1967 or 1968 and tore his testicle.  The 
veteran contends that he currently has pain in his testicles 
and extreme sensitivity to touch. 

The service medical records include no evidence of any injury 
to the testicles or testicular disorder.  In June 1966 and 
April 1967, the veteran was treated for genitourinary system 
infections and, in August 1967, he was thought to have an 
inguinal hernia, at which time the examiner stated that there 
was no testicular abnormality and no interruption of the 
genitourinary path.  An October 1967 surgery clinic record 
shows that examination revealed no hernia.  From December 
1968 to January 1969 and from December 1969 to February 1970, 
he was treated for gonorrhea and a questionable urinary tract 
infection.  At the March 1970 service discharge examination, 
genitourinary examination was normal. 

The veteran's reserve medical records also include no 
evidence of a testicular disorder.  Multiple annual 
examination reports from November 1983 to October 1990 show 
that genitourinary examinations were normal.  He reported on 
a few occasions that he had been treated at a private 
hospital for electrical shock burns to his groin muscles in 
1981 and for circumcision correction in 1985, both long after 
active service.  He did not report that this treatment 
involved a disorder of the testicles.  Numerous examinations 
after this reported treatment showed that his genitourinary 
system was normal.  He did not mention a testicular disorder 
in any of the numerous reports of medical history that he 
completed during his reserve service.  At the September 1990 
VA Agent Orange examination, the examiner noted that 
genitourinary history was within normal limits and that 
examination of the genitalia, including the testes, was 
normal.  Therefore, the service medical records from all 
active duty and Naval Reserve service include no evidence of 
a testicular disorder.  

The initial evidence of a testicular disorder is the February 
1992 private treatment record from Dr. Schultz, which 
reflects that the veteran reported the testes were sensitive 
and that he had had trauma to the perineum during active 
service when he slipped and hit an upright stanchion.  Dr. 
Schultz noted an atrophic left testicle, a grade III left 
varicocele which was probably the cause of the atrophy, and 
tenderness along the normal.  Dr. Schultz stated that he 
thought that a lot of the left groin pain was really from the 
veteran's hip disorders and that he did not think that the 
varicocele had any significance, although it could have 
accounted for the left testis atrophy.  However, Dr. Schultz 
did not relate the varicocele or atrophic testicle to 
service, including the reported in-service injury.  

At the June 1992 VA examination of the skin, the veteran 
reported having fallen off a ladder on a ship in service in 
1967 or 1968 and that his "crotch was torn open."  At the 
June 1992 VA examination of the testes, he again reported a 
history of trauma to the groin while on active duty and 
complained of chronic left testalgia, a "wart" on his 
scrotum, difficulty ejaculating, and left leg numbness in the 
groin area with muscle tightening.  Objective findings were 
normal except that the left testis was tender to palpation.  
The diagnosis was left testalgia; history of trauma to groin 
versus history of varicocele.  Although the examiner 
indicated that the veteran should have studies, including a 
testicular ultrasound to rule out varicocele, the results of 
any studies are not of record; however, Dr. Schultz reported 
the results of a February 1992 ultrasound.  Since there is no 
indication that any additional ultrasound or other test 
results, if available, would provide evidence of disability 
due to the claimed inservice injury, it is not necessary to 
remand the case.  See 38 U.S.C.A. § 5107(a); Epps v. Gober, 
126 F.3d 1464 (Fed.Cir. 1997).  

The Board finds that the claim for service connection for a 
testicular disorder must be denied as not well grounded 
because there is no competent evidence of record relating a 
current testicular disorder to the veteran's active duty, 
active duty for training, or inactive duty for training.  It 
is noted that the June 1992 VA examiner's diagnosis was 
"Left testalgia.  History of trauma to groin versus history 
of varicocele."  To the extent that the examiner meant the 
testalgia was due to trauma versus being due to a varicocele, 
the Board finds that this is too speculative and does not 
provide the degree of certainty required for medical nexus 
evidence.  See Bloom v. West, 12 Vet App 185 (1999) (by using 
the term "could" without supporting clinical data or other 
rationale, the doctor's opinion was simply too speculative in 
order to provide the degree of certainty required for medical 
nexus evidence). 

As the initial medical evidence of a testicular disorder was 
after active and reserve service and no medical professional 
has related any post-service disorder to service, the claim 
is not well grounded.  The veteran's own assertions are not 
competent evidence as he is not shown to be qualified to 
express an opinion as to medical etiology.  See Espiritu.   

One again, to the extent that the vetera may be claiming a 
combat related injury, and assuming without deciding that he 
served in combat, 38 U.S.C.A. § 1154(b) would not provide a 
basis for a favorable determination.  As the record includes 
no medical evidence which relates a current testicular 
disorder to active service or the alleged testicle injuries 
therein, application of 38 U.S.C.A. § 1154(b) could not make 
the claim for service connection for a testicular disorder 
well grounded.  See Caluza; Collette.  

PTSD

Under applicable regulations, service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In this case, the veteran claims to have PTSD as a 
result of several in-service stressors.  The veteran's 
statements with respect to his stressors must be accepted as 
true for the purpose of determining whether the claim is well 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Additionally, P.J. Garito, Ph.D., has diagnosed PTSD 
apparently based at least in part on the veteran's reported 
inservice stressors.  

Accordingly, the veteran's claim for service connection for 
PTSD is well grounded.  The Board finds that additional 
development is necessary and the issue of entitlement to 
service connection for PTSD will be further addressed in the 
remand portion of this decision.  


ORDER

Entitlement to service connection for defective vision, 
bilateral hearing loss, and a testicular disorder is denied.  

The veteran's claim for service connection for PTSD is well 
grounded.  


REMAND

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor(s).  38 C.F.R. § 3.304(f) (1998).  The 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  If the claimed stressor is related 
to combat, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or a similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (1998).  If 
the evidence does not show that he was engaged in combat with 
the enemy or that the claimed stressors are related to such 
combat, there must be corroborative evidence of the claimed 
stressor.  See Zarycki. 

The veteran asserts that he had combat service in Vietnam.  
He has provided statements and personal testimony regarding 
events in service which, he argues, are  stressors for  PTSD.  
The reported stressors include but are not limited to: Seeing 
dead bodies floating in the water, being on a ship that 
received fire from shore and sometimes being unable to return 
fire due to the presence of friendly forces, being exposed to 
constant gunfire and never knowing when they were going to be 
attacked, being on the USS Luzerne which was attacked when it 
was up river in Cambodia, being on a ship that was in danger 
of hitting enemy mines, seeing shells of ships that had been 
destroyed, being on watch in the front of his ship and having 
to shoot everything that floated in front of it even when 
docked and having some things blow up in his face, the 
sweeping of helicopters, always having to be on the alert, 
seeing tracer bullets come down from above and knowing they 
were meant for enemy targets nearby, and seeing another LST 
that was used to repair the river patrol craft hit by enemy 
fire many times.  In May 1993, he and his representative also 
testified that a close friend from high school, B.A., was on 
a swift boat ahead of the veteran's ship (USS Luzerne County) 
which was attacked with heavy mortar fire and was destroyed 
right in front of the veteran's eyes.  Tr. at 9, 10.  
However, in an April 1996 statement, the veteran reported 
that he learned of B.A.'s death through a radioman aboard his 
ship  

In the November 1994 remand, the Board stated that the RO 
should request that the United States Army & Joint Services 
Environmental Support Group (ESG) obtain the ship's logs, 
histories or the like for the USS Luzerne County, for any 
deployment in Cambodia, including any participation in 
combat, damage to the ship and personnel casualties.  The 
Board also stated that information regarding the 
circumstances of the death of B.A. should be obtained.  
Finally, the Board stated that the RO should attempt to 
secure the veteran's service personnel records, including 
pages 12 and 13 of his service record and copies of his 
enlisted performance evaluations.  

In June 1996 and June 1997, the RO requested that the ESG 
(redesignated as the United States Armed Services Center for 
Research of Unit Records (USASCRUR)) furnish supporting 
evidence of the veteran's claimed stressful events and 
attached a copy of the Board's November 1994 remand, 
statements from the veteran, and service personnel records.  
However, the RO did not specifically request the ship's logs 
or histories for the USS Luzerne County for any deployment in 
Cambodia, including any participation in combat, damage to 
the ship, and personnel casualties.  In a July 1996 letter, 
ESG stated that "In the event the veteran's NAVPERS 601-12 
(Transfers and Receipts) and NAVPERS 601-13 (Administrative 
Remarks) or its equivalent was not sent" with the RO's 
initial request, that information should be obtained and sent 
to ESG.  The RO attempted to obtain pages 12 and 13 of the 
veteran's service record and copies of his enlisted 
performance evaluations.  Although some service personnel 
records were obtained, NAVPERS 601-13 (page 13) and his 
enlisted performance evaluations were not obtained.  
Additionally, page one of NAVPERS 601-12, Transfers and 
Receipts is partly illegible and NAVPERS 1070/606, History of 
Assignments, does not have any entries prior to December 
1973.  An additional attempt to obtain the records which were 
not received and legible copies of NAVPERS 601-12 page one is 
warranted.  

In May 1997, USASCRUR responded and enclosed a 1966 history 
of the USS Luzerne County, which confirmed that the ship 
participated in combat operations in Vietnam in April 1966, 
before the veteran arrived on that ship.  USASCRUR also 
stated that history did not state that the ship was fired 
upon from shore.  The Board notes that the veteran's service 
personnel records show that he reported on the USS Luzerne 
County (LST-902) on May 29, 1966, and that he was transferred 
from that ship on what appears to be May 1, 1967.  Therefore, 
information about the Luzerne County from January to May 1967 
is necessary.  Additionally, the veteran reported that when 
he was assigned to the USS Estes he returned to Vietnam and 
that he had to maintain constant surveillance around that 
ship.  Tr. at 10.  Therefore, an attempt to obtain 
information regarding the USS Estes from June 16, 1967, to 
September 30, 1968, is also warranted. 

USASCRUR also reported that the military casualty data 
confirmed the death of B.A. in Vietnam on June 15, 1967, 
which appears to be after the veteran left the USS Luzerne 
County and one day prior to arriving on the USS Estes at 
Bremerton, Washington.  Additional information regarding the 
circumstances of B.A.'s death is necessary.

In the instant case, while PTSD has been diagnosed, critical 
elements of this diagnosis, most fundamentally those 
concerning the existence of a stressor or stressors are 
missing.  The RO has not made a determination regarding 
whether the veteran had combat service.  The Board finds that 
the RO should make a specific determination as to whether the 
veteran had combat-related service.  See Gaines v. West, 11 
Vet App 353 (1998).  If the evidence does not show that he 
was engaged in combat with the enemy and that the claimed 
stressors are related to such combat, there must be 
corroborative evidence of the stressors.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); Zarycki v. Brown, 6 Vet. App. 91 
(1993).  An additional attempt should then be made to obtain 
verification of the veteran's reported stressors from 
USASCRUR.

It is noted that the sufficiency of a stressor is a medical 
determination and adjudicators may not render a determination 
on this point in the absence of independent medical evidence.  
See West v. Brown, 7 Vet. App. 70 (1994); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The veteran has reported that he was treated at the VA 
facilities in Lebanon, Allentown, and Hershey, Pennsylvania.  
Additionally, the record shows that he was seen at the 
Harrisburg, Pennsylvania Vietnam Veterans Outreach Program 
and treated by P. Garito, Ph.D.  Although some records have 
been obtain from P. Garito, an attempt to obtain all relevant 
records from the aforementioned treatment providers is 
warranted.  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should make an additional 
attempt to obtain from all available 
sources any relevant service personnel 
records not on file, specifically to 
include NAVPERS 601-13 (Administrative 
Remarks) and copies of the veteran's 
enlisted performance evaluations.  The RO 
should also attempt to obtain a legible 
copy of page one of NAVPERS 601-12 and a 
copy of NAVPERS 1070/606 (Page 5), 
History of Assignments, that shows 
assignments prior to December 1973.  The 
RO should also obtain any travel orders 
or other service record documents showing 
transport of the veteran to the Western 
Pacific/Southeast Asia and his departure 
from such areas.  

2.  The RO should attempt to obtain all 
of the veteran's relevant records of 
evaluation or treatment from April 1970 
to present from the Lebanon, Allentown, 
and Hershey, Pennsylvania, VA medical 
facilities; from the Harrisburg, 
Pennsylvania, Vietnam Vet Center; and 
from P. Garito, Ph.D.  

3.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claim for 
entitlement to service connection for 
PTSD.  After obtaining appropriate 
authorization, the RO should attempt to 
obtain all pertinent records from any 
sources indicated. 

4.  The veteran should be asked to 
provide any additional information 
regarding the stressors to which he 
alleges he was exposed in service.  These 
details should include specifics as to 
dates, places, detailed descriptions of 
events, and any other identifying 
information concerning any other 
individuals involved in the events, 
including their full names, ranks, units 
of assignment or any other identifying 
details.  The veteran also should asked 
to provide more details as to how he knew 
Barry Adam.  The veteran must be asked to 
be as specific as possible because, 
without such details, an adequate search 
for verifying information cannot be 
conducted.

5.  Thereafter, with the additional 
information obtained, the RO should 
review the entire claims file and prepare 
a summary of all the unverified claimed 
stressors based on review of all 
pertinent documents, to include the 
veteran's hearing testimony and all 
medical records.  This summary and all 
associated documents such as all service 
personnel records, his DD Form 214 and 
any written stressor statements should 
then be sent to the USASCRUR to obtain 
verification of the claimed stressors.  
The USASCRUR should be requested to 
verify the occurrence of the alleged 
incidents and any indication of the 
veteran's involvement therein.  The 
USACRUR should be asked to provide more 
detailed information, if available, for 
the USS Luzerne County (LST-902) from May 
1966 through May 1967, to include 
information regarding any battle stars 
awarded to the ship and the actions and 
periods for which such were awarded.  If 
available, the ships logs for that any 
period during which the ship was in 
Southeast Asia period should be obtained.  
At a minimum, a history of USS Luzerne 
County should be obtained for January 
through May 1967.  The RO also should 
request information as to the activities 
and location of the USS Estes (AGC-12) 
from June 1967 through September 1968, 
specifically to include the ship's 
history for that period and any ships 
logs for any period that the ship was in 
the waters of Southeast Asia, including 
Vietnam or Cambodia; and information 
regarding the circumstances of the death 
of B. A. on June 15 1967, to include his 
assignment at the time of his death, his 
location when he died, his hometown, and 
his date of birth.  The RO also should 
request information regarding the 
location and activities of Assault Craft 
Unit One from September 1968 to mid April 
1970.

Following the above, the RO must make a 
specific determination, based upon the 
complete record, with respect to whether 
(a) the veteran was engaged in combat 
with the enemy; and (b) if the veteran 
was not engaged in combat with the enemy 
or if he is claiming a noncombat 
stressor, whether the existence of any of 
the claimed stressors is adequately 
established by the record.  The RO must 
specify what in-service stressor or 
stressors have been established by the 
record.  


In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  However, the RO is 
advised that the sufficiency of any 
claimed stressor is a medical 
determination.

7.  Thereafter, if any claimed inservice 
stressor is corroborated by the evidence 
or if otherwise deemed warranted, the RO 
should afford the veteran a VA 
psychiatric examination by a board-
certified psychiatrist who has not 
previously examined or treated him.  The 
veteran's claims folder and a separate 
copy of this remand should be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report.  Any indicated 
testing should be conducted and the 
results thereof should be attached to the 
examination report.  The RO must specify 
for the examiner any stressors that it 
has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  Unverified 
stressors or pre- or post-service 
stressors must not be considered.  
Specifically, the examiner must determine 
(1) whether or not the veteran has PTSD 
and, if so, (2) whether the verified in-
service stressor(s) found to be 
established by the record by the RO were 
sufficient to produce PTSD; and (3) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.  The examiner should 
utilize the DSM-IV in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner MUST identify the 
stressor(s) supporting the diagnosis.  A 
complete rationale for all opinions 
expressed by the examiner must be 
provided.

8.  The RO should then review the 
veteran's claims file to assure that the 
requested development has been completed 
to the extent possible and that the 
examination reports are responsive to the 
Board's remand requirements.  See Stegall 
v. West, 11 Vet App 268 (1998).  The 
claim should then be readjudicated with 
consideration of all pertinent law, 
regulations, and Court decisions, to 
include 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d),(f); Cohen v. Brown, 10 Vet 
App 128, 138 (1997); Moreau v. Brown, 
9 Vet. App. 389 (1996); West v. Brown, 
7 Vet. App. 70 (1994); and Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  If the 
veteran's claim remains in a denied 
status, he and his representative should 
be provided with a supplemental statement 
of the case, which includes any 
additional pertinent law and regulations 
and a full discussion of action taken on 
the veteran's claim, consistent with the 
Court's instructions in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
applicable response time should be 
allowed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

